Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021 has been entered.
Allowable Subject Matter
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a conveyor belt system comprising a frame, a first belt, a second belt, a bypass flap and a single spherical plain bearing configured to support a shaft of the bypass flap comprising an inner ring having a spherically curved outer surface and a frustoconical inner surface defining an opening, a clamping sleeve extending through the opening having a frustoconical outer surface and a cylindrical inner surface, and an outer ring attached to the frame and having a spherical inner surface, the bearing compensating for radial and angular misalignment of the shaft.  The prior art of record while showing the stand alone bearing and bypass flips that are supported with bearings do not specifically disclose the use of a spherical bearing in these systems and more specifically disclose the use .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656